FILED
                             NOT FOR PUBLICATION                             APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HAIXIONG JIN,                                    No. 12-74216

               Petitioner,                       Agency No. A098-475-630

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       On January 21, 2015, the court granted the government’s unopposed motion

to stay proceedings. On March 11, 2015, the government informed the court that

Haixiong Jin, a native and citizen of China, is not a candidate for prosecutorial




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, and requested that this case move forward. The stay of proceedings is

hereby lifted.

      Jin petitions for review of the Board of Immigration Appeals’ order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      Even if Jin’s asylum claim was timely, substantial evidence supports the

agency’s adverse credibility determination based on an inconsistency between Jin’s

testimony and his documentary evidence regarding his level of education, and

based on Jin’s inability to explain the visas in his Chinese passport. See id. at 1048

(adverse credibility determination reasonable under the totality of the

circumstances); see also Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007)

(“inconsistencies between testimonial and documentary evidence [are] a proper

basis for an adverse credibility finding”). We reject Jin’s contention that the IJ

engaged in speculation, and his contention that the IJ did not consider his


                                           2                                    12-74216
explanations. Further, Jin’s explanations do not compel a contrary conclusion. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible

testimony, Jin’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Jin’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Jin does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in China. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                      12-74216